Pierce, J.
This is a petition for mandamus, brought by the members of the school committee of the city of Cambridge against the mayor and the members of the city council of that city and the city of Cambridge in its corporate capacity. The petitioners pray that the court will determine the amount of the proceeds of the tax upon incomes, returned by the Commonwealth to the city of Cambridge under the provisions of St. 1916, c. 269, § 23, to which the school department of the said city is entitled under the terms of St. 1917, c. 209; and will issue its writ for mandamus in favor of the petitioners, to be directed against the respondents, commanding them to cause to be made an appropriation for the use of the ' school department from said proceeds in amount equal to the difference between the amount so determined and the sum of $75,031.27, —the amount heretofore appropriated for the use of said school department under the terms of said St. 1917, c. 209.
It is agreed that the voters of the city of Cambridge adopted and accepted the provisions of St. 1915, c. 267, Part III, known as Plan B, as a charter for the government of said city, that the charter became operative on January 3, 1916, and that continuously since that date and up to the present time has been the charter of said city; that a majority of the voters of said city duly accepted the provisions of St. 1913, c. 804, before the happening of the matters and things in the petition complained of; that the average amount of taxable property of said city during the three years preceding the year 1917 was $128,382,330; that the sum to be appropriated, and in fact appropriated, under St. 1913, c. 804, for school purposes for the financial year beginning April 1, 1917, was $770,293.98; that the total tax'for all purposes in said city for the year 1917 was $3,150,806.10; and that of said sum the total tax for municipal purposes only- was $2,480,928.66. It was further agreed that, the amount returned to the city by the State under the provisions of St. 1916, c. 269, § 23, was $306,500.27. The amount $770,293.98 appropriated for school purposes for ■'• the year beginning April 1, 1917, is 24.48 per cent of the total tax levy of $3,150,806.10; and 24.48 per cent of the amount returned by the State, $306,500.27, is $75,031.27, the amount appropriated for the use of the schools by the respondents from the fund. The amount $770,293.98 appropriated for school purposes for the year beginning April 1, 1917, is 31.048 per cent of the total tax levy for *9municipal- purposes only, $2,480,928,66, and 31.048 per cent of the amount returned by the State, $306,500.27, is $98,662.44.
The petitioners contend that there should be paid and appropriated for the use of the school committee for school purposes $98,662.44, and not $75,031.27, as the respondents contend.' They support their contention by the argument that the word “local” in the phrase “total local tax levy of that city” is superfluous, and without force and effect unless it refers to the purpose for which the levy is made; and that it cannot refer to the place of levy because the statute expressly provides that it shall be the levy “ of that city.” But we are of opinion that the emphatic word is “total,” and that it modifies the word “local” as a part only of the entire phrase that follows. So construed, the proportion of the proceeds of the tax on incomes returned by the Commonwealth to the city for the use of any department is determined by the aggregate amount of all taxes levied by the local assessors for general purposes under St. 1909, c. 490, Part I, § 37, and not by the total tax assessed and levied for municipal purposes.

Exceptions overruled.